Citation Nr: 0513350	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of home loan guaranty 
indebtedness in the amount of $6,478.93 plus interest, to 
include validity of the debt.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel











INTRODUCTION

Appellant had active military service from October 1983 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) at the Roanoke, Virginia, VA 
Regional Office (RO) that denied appellant's request for a 
waiver of indebtedness.

The Board remanded the claim for further development in 
February 2004. That development has been accomplished, and 
the file has been returned to the Board for appellate review.

Appellant requested hearings before RO and before the Board 
in conjunction with this appeal.  He was scheduled for an RO 
hearing in January 2003 but failed to report, and he also 
failed to report for hearings before the Board scheduled for 
August 2003 and April 2005.


FINDINGS OF FACT

1.  In January 1989, appellant financed a home in Waldorf, 
Maryland, by a loan of $93,900.00 guaranteed by VA.

2.  Appellant's lender filed a Notice of Default in November 
1999 and a Notice of Intent to Foreclose in March 2000.  
Appellant did not cure the default, and the lender foreclosed 
the property.

3.  The home was sold by foreclosure sale in October 2000.  
The home was sold for an amount less than the outstanding 
principal of the loan, plus accrued interest and foreclosure 
costs.  VA was obligated to pay, and paid, a deficiency claim 
to the lender, which resulted in a loss to the government of 
$6,478.93.

4.  Appellant received the pre-foreclosure notice required by 
statute.  

5.   Collection of the indebtedness would not violate equity 
and good conscience.


CONCLUSION OF LAW

The loan guaranty indebtedness of $6,478.93 was validly 
established and is enforceable by VA against appellant.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.965, 
36.4321, 36.4323 (2004); VAOPGCPREC 15-94 (June 23, 1994).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The U.S. Court of Appeals for Veterans Claims (Court) decided 
in Barger v. Principi, 16 Vet. App. 132 (2002), that the 
notice and assistance requirements of the Veterans Claims 
Assistance Act (VCAA) are not applicable to waiver of 
recovery of claims against the United States under 
38 U.S.C.A. § 5302(a), as the statute contains its own notice 
provisions, and the VCAA addresses matters relevant to a 
different chapter of Title 38.  Barger v. Principi, 16 Vet. 
App. at 138, but see Barger v. Principi, 16 Vet. App. 132, 
138-139 (Kramer, C.J. dissenting).

The notice requirements applicable to situations in which VA 
is pursuing repayment of a loan guaranty are specified in 38 
U.S.C.A. § 3732(a)(4)(A) (West 2002).  As discussed in the 
"Analysis" portion below, the Board has determined that 
statutory notice requirements were followed in this case.

II.  Factual Background of the Loan and Default

In November 1988, appellant contracted to purchase a home for 
$93,930.00.  He executed a VA Form 26-0503 (Federal 
Collection Policy Notice) outlining the consequences for 
delinquency or default of a VA-financed loan.

In January 1989, VA approved appellant's application for a 
loan of $93,900.00.   VA sent appellant a Notice to 
Homeowners on Assumption of VA Insured Mortgage informing 
appellant that he would be responsible for making monthly 
payments as required by his mortgage; appellant signed and 
returned the notice document.  VA Form 26-1820 (Report of 
Home Loan Processed on an Automatic Basis) shows that monthly 
payments were to be $858.95.  VA issued a Loan Guaranty 
Certificate to the holder in the amount of $93,900.00 in 
March 1989.

In March 1991, the holder notified VA that appellant had 
begun to incur defaults in December 1990 and was at that time 
$2,795.70 in arrears.  By July 1991, appellant had cured the 
delinquency, but in August 1991 he was again in default.  By 
August 1992, all delinquencies were again cured.

A VA document titled "Status of Loan Account - Foreclosure 
or Other Liquidation" dated August 2000 shows that the 
property was scheduled for foreclosure sale in October 2000.  
The total indebtedness at foreclosure is shown as $95,266.51 
($85,268.34 unpaid principal, $9,667.89 unpaid interest, and 
$30.28 property insurance).

In September 2000, the property's trustees formally notified 
VA that the property would be sold at foreclosure auction in 
October 2000. 

In June 2001, the noteholder submitted a Claim for Repayment 
of the Guaranty showing that the property sold for 
$89,893.00.  

VA paid the lienholder the sum of $6,643.44 in June 2001.  
Per RO's analysis, this figure represents a total 
indebtedness of $96,236.44 minus the sale price of $89,893.00 
and also minus the liquidation appraisal fee of $300.00.

Per RO's computation on VA Form 26-1833 (Advice Regarding 
Indebtedness of Obligors on Guaranteed or Insured Loans) 
dated June 2001, appellant was not liable for $322.00 in 
costs under local law, resulting in a total liability to 
appellant of $6,321.44.

Appellant filed the instant request for waiver in July 2002.  
Appellant asserted therein that he had filed for personal 
bankruptcy in 1993, but that prior to filing various 
creditors had already perfected liens on the property.  
Appellant rented the property for a period, but was unable to 
sell the property due to the liens.  Appellant and his wife 
both became unemployed, and the mortgage was foreclosed.  
Appellant requested waiver of indebtedness because he 
reported that he could not afford to pay the debt.

Enclosed with the request for waiver was a VA Form 20-5655 
(Financial Status Report) in July 2002 showing net monthly 
income of $3,807.04 for himself and his wife, and monthly 
bills totaling $4,512.21, resulting in a monthly deficit of 
$705.17.  Appellant also submitted a notice of commencement 
of personal bankruptcy proceedings (under Chapter 7 of the 
U.S. Bankruptcy Code) dated February 1993.

Pursuant to RO's request for clarification, appellant 
submitted a letter in August 2002 stating that he had moved 
out of the property because the house was too small for his 
family and he decided to rent the property because the liens 
made it impossible to sell.  Appellant did not make enough 
money in rent to satisfy the mortgage payments.  

RO issued a decision in September 2002 that denied waiver of 
indebtedness.  The decision found that appellant was at fault 
for creating the debt, that appellant was unjustly enriched 
(because he received rent payments from the date of the 
default to the date of the foreclosure), that payment of the 
debt would not create an undue financial hardship, that 
payment of the debt would not defeat the purpose of the 
benefit program, and that appellant had not detrimentally 
relied on approval of a waiver of the debt.

Appellant submitted a Notice of Disagreement (NOD) in 
September 2002.   He requested an RO hearing, which was duly 
scheduled for January 2003.  Appellant was notified of the 
scheduled hearing but failed to report.

Appellant contacted RO in December 2002 and offered to pay 
$2,609.28 as compromise of the payment due.  RO sent a letter 
to appellant in January 2003 stating that VA could accept 
$5,700.00 in compromise, but not less.  It does not appear 
that appellant responded to RO's counteroffer.

Appellant submitted a VA Form 9 in March 2003 in which he 
stated that he had not been unjustly enriched because the 
rent money he received on the property was used toward the 
mortgage payments.  He also asked for consideration of his 
sacrifices and accomplishments in service.  He enclosed the 
following documents in support of his service: (1) letter of 
commendation for superior performance in basic training and 
winning the Association of the U.S. Army (AUSA) award; (2) 
endorsement to letter of commendation for winning the AUSA 
award; (3) letter of commendation for serving as squad leader 
in basic training; (4) letter of appreciation for service as 
platoon guide and squad leader during basic training; (5) 
certificate of award of the good conduct medal for service 
during the period October 1983 to October 1986;  individual 
training; (6) certificate of honorable discharge.  

The VA Form 9 requested a hearing before the Board in 
Washington, D.C., and appellant was duly scheduled for a 
hearing in August 2003.  Appellant was notified of the Board 
hearing but failed to report.

The Board reviewed the case in February 2004 and noted that 
the file contained no documentation of the notice, if any, 
that was provided to appellant regarding the foreclosure 
proceedings and events related to judicial foreclosure.  The 
Board remanded the file to enable the Baltimore RO and the 
Roanoke RO to search for documentation related to the 
foreclosure of appellant's loan and subsequent initiation of 
collection of indebtedness.  Such documentation should 
include evidence that RO had complied with 38 U.S.C.A. 
§ 3732(1)(4)(A) (discussed in the "Analysis" section 
below), copies of all legal documents filed with the Charles 
County Circuit Court as concerns the foreclosure action, 
copied of the relevant documents relating to appellant's 
relapsing into default after September 1992, which resulted 
in the foreclosure, and a copy of the VA letter that 
initiated the collection action and notified appellant of his 
procedural rights under the collection process.

In response to the remand, RO located evidence pertaining to 
the initiation of collection action.  Per RO's notes, 
appellant was sent a "first demand letter" via certified 
mail in June 2002, and the file contains a copy of a 
certified mail receipt signed by appellant's wife in June 
2002.  A "first demand letter" (VA form letter 4-475) 
advises the recipient of the amount of the debt, of the 
recipient's right to challenge the validity of the debt, of 
the procedures for requesting waiver of the debt, and of VA's 
willingness to discuss alternative payment plans.   

The file contains a letter by RO dated August 2004, stating 
that all foreclosure documents have been associated with the 
file.  According to the letter, notes do not indicate that 
the Foreclosure Notice Letter was mailed to appellant, but 
all information included in the Foreclosure Notice Letter was 
discussed with appellant via personal contact in December 
1999, June 2000, and July 2000.  RO enclosed case notes 
documenting these contacts, and showing that appellant was 
verbally advised of the impending foreclosure and his rights 
and responsibilities, beginning in November 1999 and ending 
in October 2000.

In July 2004, the RO requested that the veteran update his 
financial status report.  he did not respond to VA's request.  

Appellant was scheduled to testify before the Board in April 
2005 but he again failed to report for the hearing.

III. Analysis

With respect to any VA guaranteed home loan closed before 
January 1, 1990, when VA pays the defaulted loan a claim on 
the guaranty, VA "shall be subrogated to the rights of the 
holder of the obligation to the extent of the amount paid on 
the guaranty."  38 U.S.C.A. § 3732(a)(1) (West 2002).

Notice Requirements/Due Process

In the event of default in the payment of a loan guaranteed 
under 38 U.S.C.A. Chapter 37, the holder of the obligation 
shall notify VA of such default.  38 U.S.C.A. § 3732(a)(1) 
(West 2002).  Upon receipt of such notice, VA shall (1) 
provide the veteran-obligor with information and, to the 
extend feasible, counseling regarding alternatives to 
foreclosure, as appropriate in light of the veteran's 
particular circumstances, and what VA's and the veteran's 
liabilities would be in respect to the loan in the event of 
foreclosure, and (2) advise the veteran regarding the 
availability of such counseling.  38 U.S.C.A. § 3732(a)(4)(A) 
(2004).

VA's right to indemnity may be denied if VA fails to provide 
the veteran with notice of the foreclosure.   VAOPGCPREC 15-
94, para. 5 (June 23, 1994), citing United States v. Whitney, 
602 F. Supp. 722 (W.D. N.Y. 1985); United States v. Murdock, 
627 F. Supp. 272 (N.D. Ind. 1985); Vail v. Derwinski, 946 
F.2d 589 (8th Cir. 1991), op. modified and rehg denied, 956 
F.2d 812 (8th Cir. 1992).

When VA knows about a foreclosure, and VA expects to hold the 
veteran liable under subrogation, VA is constitutionally 
required to notify the veteran, provided that the veteran can 
reasonably be located. VAOPGCPREC 15-94, para. 14.  If VA 
knew about a pending foreclosure, VA's failure to provide 
notice would be a constitutional defense against any action 
VA brings, and in those cases VA should not administratively 
pursue collection based on the holder's theoretical right to 
institute an action.  VAOPGCPREC 15-94, para. 16.

As a matter of basic constitutional law, VA is required to 
provide notice to the veteran of the consequences vis-à-vis 
VA of in impending foreclosure even if the holder has already 
notified the veteran of the proceedings.  Nevertheless, in 
instances where there is evidence that the holder of the note 
notified the veteran of the foreclosure and VA did not, the 
case should be reviewed to determine if under all the 
circumstances the holder's notice was sufficient to apprise 
the veteran of the pendancy of the action and afford the 
veteran an opportunity to defend his or her interests.  
Unless there is a reasonable showing that, if the veteran had 
received additional notice from VA, the veteran could and 
would have taken additional action that might have materially 
affected his or her liability, the holder's notice should be 
considered sufficient to satisfy due process.  VAOPGCPREC 15-
94, para. 18, citing Boley v. Brown, 10 F.3d 218 (4th Cir. 
1993).  

In this case, the file contains VA case notes that show VA 
personnel spoke to appellant repeatedly between November 1999 
(when the default occurred) and October 2000 (the foreclosure 
sale).  These notes show that appellant was advised of the 
pending foreclosure and of the consequences of that 
foreclosure to his indebtedness to VA; appellant also 
periodically informed VA of the status of the property, of 
the reasons for the default, and of his ongoing attempts to 
cure the default.  Therefore, although the file does not 
contain a written notification to appellant prior to the 
foreclosure, the Board finds that the case notes show in 
sufficient detail that appellant received the pre-foreclosure 
notice required by 38 U.S.C.A. § 3732(a), and that 
appellant's due process rights were not violated in regard to 
the foreclosure process.

Having determined that there was no due process violation in 
regard to the foreclosure, the Board will proceed with 
adjudication of the enforceability of the debt.

Request for Waiver of Indebtedness

The law precludes waiver of recovery of any indebtedness 
where any one of the following elements is found to exist:  
(1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 2002).  In the RO's September 2002 decision, 
this question was implicitly resolved in favor of the 
appellant, finding, in essence, that there was no showing of 
fraud, misrepresentation, or an indication of bad faith on 
the part of the appellant in the creation of the debt.  The 
Board concurs with this preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the debt.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the loan guaranty 
indebtedness would be against equity and good conscience, in 
which case recovery of that indebtedness must be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.   

VA's working definition of "fault" is "[t]he commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  

If control is established, even to a minor degree, the 
secondary determination is whether the debtor's actions were 
those expected of a person exercising a high degree of care, 
with due regard for the debtor's contractual responsibility 
to the Government.  The age, financial experience, and 
education of the debtor should also be considered in these 
determinations.  Clearly, the appellant was in direct control 
of the debt obligation during his entire ownership of the 
subject property, including prior to the initial uncured 
default and throughout the foreclosure process.  

Based on the analysis above, the Board finds that denial of 
the requested waiver does not violate principles of equity 
and good conscience.  Appellant submitted evidence that he 
was a good soldier during his military service, and the Board 
acknowledges appellant's service; however, the Board does not 
find that appellant's service record shows any reason why 
repayment of the debt would be inequitable or unconscionable.  
The veteran has maintained that he and his spouse are trying 
to reestablish themselves after filing for bankruptcy in 
1993, and would appreciate forgiveness of this debt.  The 
veteran asserts that he was unaware that creditors had 
perfected liens against his property prior to his filing for 
bankruptcy, making it impossible for him to sell the 
property.  Regardless of his underlying excuse, the appellant 
was in direct control of the situation and was required to 
take those actions expected of a person exercising a high 
degree of care, with due regard to his contractual 
responsibility to the Government.  The veteran's debt to the 
Government and his responsibility to repay monies borrowed 
are no less significant than his debt to other parties.  With 
each debt he incurred, he unilaterally agreed to accept the 
consequences of his choices. 

One of the specifically enumerated elements to be considered 
under 38 C.F.R. § 1.965(a) is noted to be "a balancing of 
faults between the debtor and the VA."  There is no evidence 
that the VA shared responsibility for the creation of the 
indebtedness.  Consequently, there is no basis for a waiver 
on the basis of the fault of the note holder in the creation 
of the indebtedness.  

Finally, the Board must analyze the veteran's current 
financial status and the potential impact of loan guaranty 
payments on his ability to discharge his responsibilities to 
provide himself and his family with the basic necessities of 
life.  The Board is particularly mindful of the principle that 
the veteran is expected to accord a debt to the Government the 
same regard given to any other debt.  Once the necessary 
living expenses have been met, the veteran is expected to 
accord a debt to the VA the same regard given to any other 
debt.  In the present case, the Board remanded this case in 
February 2004 for the purpose of getting an updated financial 
status report on the veteran.  He did not respond.  His 
failure to respond to VA's request for information has worked 
to his detriment.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190 (1991).  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.

In conclusion, the veteran's home loan guaranty debt to VA is 
valid, and a waiver of recovery of the debt in the amount of 
$6,478.93 is not granted.


ORDER

The veteran's home loan guaranty debt to VA is valid, and 
waiver of recovery of home loan guaranty indebtedness is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


